UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE SEC USE ONLY DOCUMENT SEQUENCE NO. ATTENTION:Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. CUSIP NUMBER 1(a) NAME OF ISSUER (Please type or print) Brookdale Senior Living Inc. (b)IRS IDENT. NO. 20-3068069 (c)S.E.C. FILE NO. 001-32641 WORK LOCATION 1(d)ADDRESS OF ISSUER 111 Westwood Place, Suite 200 STREET CITY Brentwood STATE TN ZIP CODE 37027 (e) TELEPHONE NO. AREA CODE (615) NUMBER 221-2250 2(a) NAME OF PERSON FOR WHOSE AC­COUNT THE SECURITIES ARE TO BE SOLD Drawbridge Global Macro Master Fund Ltd. (b) RELATIONSHIP TO ISSUER Affiliate (c)ADDRESS STREET CITY New York STATE NY ZIP CODE 10105 1345 Avenue of the Americas INSTRUCTION:The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the S.E.C. File Number. 3 (a) (b) SEC USE ONLY (c) (d) (e) (f) (g) Title of the Class of Securities To Be Sold Name and Address of Each Broker Through Whom the Securities are to be Offered or Each Market Maker who is Acquiring the Securities Broker-Dealer File Number Number of Shares or Other Units To Be Sold (See instr. 3(c)) Aggregate Market Value (See instr. 3(d)) Number of Shares or Other Units Outstanding (See instr. 3(e)) Approximate Date of Sale (See instr. 3(f)) (MO. DAY YR.) Name of Each Securities Exchange (See instr. 3(g)) Common Stock, par value $0.01 per share GSEC Goldman Sachs Execution and Clearing 30 Hudson Street Jersey City, NJ 07302 125,000 $2,755,000.00(1) 101,480,298 ASAP NYSE INSTRUCTIONS: 1. (a) Name of issuer. 3. (a) Title of the class of securities to be sold. (b) Issuer's I.R.S. Identification Number. (b) Name and address of each broker through whom the securities are intended to be sold. (c) Issuer's S.E.C. file number, if any. (c) Number of shares or other units to be sold (if debt securities, give the aggregate face amount). (d) Issuer's address, including zip code. (d) Aggregate market value of the securities to be sold as of a specified date within 10 days prior to the filing of this notice. (e) Issuer's telephone number, including area code. (e) Number of shares or other units of the class outstanding, or if debt securities the face amount thereof outstanding, as shownby the most recent report or statement published by the issuer. (f) Approximate date on which the securities are to be sold. 2. (a) Name of person for whose account the securities are to be sold. (g) Name of each securities exchange, if any, on which the securities are intended to be sold. (b) Such person's relationship to the issuer (e.g., officer, director, 10% stockholder, or 3. (a) Title of the class of securities to be sold. member of immediate family of any of the foregoing). (b) Name and address of each broker through whom the securities are intended to be sold. (c) Such person's address, including zip code. (c) Number of shares or other units to be sold (if debt securities, give the aggregate face amount). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1147 (01-04) TABLE I — SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition of the securities to be sold and with respect to the payment of all or any part of the purchase price or other consideration therefor: Title of the Class Date you Acquired Nature of Acquisition Transaction Name of Person from Whom Acquired (If gift, also give date donor acquired) Amount of Securities Acquired Date of Payment Nature of Payment Common Stock, par value $0.01 per share 11/21/2005 Purchase Brookdale Senior Living Inc. 125,000 11/21/2005 Cash IINSTRUCTIONS: If the securities were purchased and full payment therefor was not made in cash at the time of purchase, explain in the table or in a note thereto the nature of the consideration given.If the consideration consisted of any note or other obligation, or if payment was made in installments describe the arrangement and state when the note or other obligation was discharged in full or the last installment paid. TABLE II — SECURITIES SOLD DURING THE PAST 3 MONTHS Furnish the following information as to all securities of the issuer sold during the past 3 months by the person for whose account the securities are to be sold. Name and Address of Seller Title of Securities Sold Date of Sale Amount of Securities Sold Gross Proceeds REMARKS: (1) Based on $22.04, the last reported sales price of Brookdale Senior Living Inc. common stock on the New York Stock Exchange on August 29, 2008. INSTRUCTIONS: See the definition of "person" in paragraph (a) of Rule 144.Information is to be given not only as to the person for whose account the securities are to be sold but also as to all other persons included in that definition.In addition, information shall be given as to sales by all persons whose sales are required by paragraph (e) of Rule 144 to be aggregated with sales for the account of the person filing this notice. ATTENTION: The person for whose account the securities to which this notice relates are to be sold hereby represents by signing this notice that he does not know any material adverse information in regard to the current and prospective operations of the Issuer of the securities to be sold which has not been publicly disclosed. 09/15/2008 /s/ David N. Brooks, as officer of Drawbridge Global Macro Master Fund Ltd. (DATE OF NOTICE) (SIGNATURE) The notice shall be signed by the person for whose account the securities are to be sold.At least one copy of the notice shall be manually signed. Any copies not manually signed shall bear typed or printed signatures. ATTENTION:Intentional misstatements or omission of facts constitute Federal Criminal Violations (See 18 U.S.C. 1001) SEC
